Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on October 6, 2021 is acknowledged.  Claims 1-11, 17-18 were canceled, claims 20-26 were newly added and claim 12 was amended.  Claims 12-16 and 19-26 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 12-16, 19-26 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claim 12-16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of claims 12-16 filed October 6, 2021.   *Please note that the above rejection now applies to new claims 23-26 (see new rejection below).

The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed October 6, 2021.
 
Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 and 23-26 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Uretsky (WO2009152415 A2, cited previously) in view of Hsu (WO2012138867 A2, cited in Applicant’s IDS).
Uretsky teaches a method of treating drug induced cardiomyopathy comprising administering the vasodilator adrenomedullin with is a CLR/RAMP agonist as evidenced by Applicant’s specification (See paragraph 0005, PGPUB) (see claims 59-60 and 66 of Uretsky).  Uretsky further teaches wherein the drug induced cardiomyopathy is from a chemotherapeutic drug and in particular doxorubicin (see claims 87-88).  Doxorubicin induced cardiomyopathy meets the limitations of cardiotoxicity given that it is a cardiac toxic effect from administration of a toxic drug such as doxorubicin.  Uretsky additionally teaches 
Uretsky is silent to wherein (i) the agonist is long-acting and specifically (ii) the dosage of 0.5 ug/kg weight.
However, Hsu teaches of long acting agonistic analogs for CLR/RAMP receptors that have an extended half-life in vivo.  In particular, Hsu teaches use of a long acting agonistic analogs for CLR/RAMP receptors as a vasodilator for reduction of blood pressure and treatment of myocardial injury (see claim 9 and paragraph 0040).  Hsu specifically teaches wherein the agonist comprises the sequence of SEQ ID NO:6 which is identical to instant SEQ ID NO:2 (See claim 6) and is a biologically active analog of adrenomedullin.  Regarding claims 12 and 23, Hsu teaches wherein the agonist comprises the sequence of SEQ ID NO:6 which is identical to instant SEQ ID NO:33 (See claim 6) and is a biologically active analog of adrenomedullin.   The peptides are modified with a fatty acid (palmitic acid) to create a long acting analog (see Example 2, paragraph 0067).  The dosage used in Hsu is 100 nmoles/kg BW which was effective for a hypotensive effect over five hours in mice (see paragraph 0017). 
It would have been obvious before the effective filing date of the claimed invention to use the long acting adrenomedullin vasodilator analog of Hsu for treatment of doxorubicin induced cardiotoxicity/cardiomyopathy of Uretsky.  One of ordinary skill in the art would have been motivated to do so given that the analogs of Hsu have potent, long acting vasodilator properties for treatment of myocardial injury.  One of ordinary skill in the art would have been further motivated given that long acting activity of vasodilator would be beneficial therapeutically to allow a longer effect of the drug as a vasodilator and treating drug induced cardiomyopathy.  There is a reasonable expectation of success given that the adrenomedullin analog of Hsu has a potent vasodilator effect (which is the desired property of Uretsky for treating drug induced cardiotoxicity) and the effect is seen over an extended period of time.   
Regarding the dosage of the analog, Hsu teaches 30 and 100 nmoles/kg BW in a mouse but does not specifically teach the same units at least 0.5 µg/kg weight.  However, the dosages used in the 
Therefore, it would be obvious to one of ordinary skill in the art to optimize the dosage of the vasodilator (the adrenomedullin analog) for treatment of drug induced cardiotoxicity. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize dosing of the vasodilator (the longer acting adrenomedullin analog) to achieve optimal activity and therapeutic effectiveness (reduction of cardiotoxicity) in patients with chemotherapy induced cardiotoxicity. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 13-15 and 24-26, Uretsky in view of Hsu teach treatment of doxorubicin induced cardiotoxicity (see claims 87-88 of Uretsky).  Furthermore, Uretsky specifically teaches that the 
Regarding claim 16, Uretsky in view of Hsu teaches wherein the agonist is a peptide modified by fatty acid conjugation and wherein the effect is greater than 1.5 hours (see paragraph 0017 of Hsu).

Response to Applicant’s Arguments
Applicants argue that “Applicants have amended the claims to specifically recite a peptide of SEQ ID NO: 3-34, and submit the use of such peptides is not taught or suggested by the cited combination of art, which specifically relates to SEQ ID NO: 2. 
New claims 23-26 have been added, which claims specifically recite a peptide with greater than 60% sequence identity to any of SEQ ID NO: 3-34. Applicants submit that new claims 23-26 meet the requirements for 35 USC 103. 
Applicants submit that the criteria for selecting these specific analogs are function- based: that is superior receptor-activating activity at the cell surface level plus acylation for extending half-life in circulation. It is these unique features that allow these compounds to exert a cardioprotective activity in vivo. Applicants submit that the vasodilator activity is not important for exerting cardioprotective activity. It is the endothelial-protective activity that is important for tissue protection in vivo. 
Applicant’s arguments have been fully considered but they are not persuasive.  The Examiner disagrees that Hsu does not teach an agonist comprising one of SEQ ID Nos: 3-34.  As stated in the above rejection, Hsu teaches of long acting agonistic analogs for CLR/RAMP receptors that have an extended half-life in vivo.  In particular, Hsu teaches use of a long acting agonistic analogs for CLR/RAMP receptors as a vasodilator for reduction of blood pressure and treatment of myocardial injury (see claim 9 and paragraph 0040).  Hsu specifically teaches wherein the agonist comprises the sequence of SEQ ID NO: 6 which is identical to instant SEQ ID NO: 2 (See claim 6) and is a biologically active analog of adrenomedullin.  Regarding claims 12 and 23, Hsu teaches wherein the agonist comprises the sequence of SEQ ID NO: 6 which is identical to instant SEQ ID NO: 33 (See claim 6) and is a biologically active analog of adrenomedullin.   The peptides are modified with a fatty acid (palmitic acid) to create a long acting analog (see Example 2, paragraph 0067).    Nevertheless, Applicants argue unexpected results .


Allowable Subject Matter
As stated previously, Claim 19 is allowed.  There is no art that teaches, suggests or provides motivation for making a peptide of SEQ ID NO: 18 for reduction of cardiotoxicity.  Instant SEQ ID NO: 18 is distinct from the peptide of Hsu in that it is truncated at the N-terminus of the adrenomedullin peptide and has a palmitate and a min-PEG attached to the N-terminal Lysine.  Given that claim 19 is allowable, dependent claims 20-22 are also considered allowable.

New Rejection
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 23 claims “A method for reducing cardiotoxicity the method comprising administering a long-acting CLR/RAMP receptor agonist selected from the group consisting of peptides having greater than 60% sequence identity to SEQ ID Nos: 3-34, to a subject at a dose of at least about 0.5 µg/kg weight for a period of time sufficient to reduce cardiotoxicity” (see claim 23).  
Regarding “CLR/RAMP receptor agonist”, Applicant’s specification states “[0013] Long-acting CLR/RAMP receptor agonists useful in the methods of the invention provide for the biological activities of adrenomedullin, intermedin, or CGRPs, including acting as ligand for the calcitonin receptor-like receptor/RAMP receptors, but have a substantially longer in vivo half-life when compared to the native polypeptide”.  The specification further states “The invention provides novel polypeptide analogs of adrenomedullin, which is a member of the calcitonin peptide hormone family. Adrenomedullin is a ligand for the calcitonin receptor-like receptor. The ADM gene encodes for a preprohormone, which is posttranslationally modified to generate 2 biologically active peptides: adrenomedullin and proadrenomedullin N-terminal 20 peptide (PAMP). Adrenomedullin consists of 52 amino acids, has 1 intramolecular disulfide bond, and shows slight homology with the calcitonin gene-related peptide. The precursor, called preproadrenomedullin, is 185 amino acids long. See Genbank reference NM_001124, herein specifically incorporated by reference. 
For the purposes of the invention, the term "adrenomedullin peptide" may refer to any active peptide derived from the adrenomedullin precursor peptide, unless otherwise specified. Of particular 
The claims are broad with respect to peptides having more than 60% sequence identity to SEQ ID Nos: 3-34.  For example, SEQ ID NO: 3 is a 39mer peptide.  A peptide having greater than 60% identity, i.e. 61% identity, can have up to 15 amino acids different.  The possibilities are vast for peptides having more than 61% sequence identity to any one of SEQ ID Nos: 3-34.  Applicants provide no guidance with regards to what amino acids, sequences are required to retain the functional activity of reducing cardiotoxicity.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides/agents that meet the structural requirements (which are not provided within the claims) are also able maintain the same functional properties reducing cardiotoxicity and being a CLR/RAMP agonist.  Applicants fail to provide sufficient structure in the claim with regards to the desired function of being a CLR/RAMP agonist or treating cardiotoxicity.  

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are 
	In the instant case, Applicants reduce to practice the following: Examples 1-3 describes the use of SEQ ID NO: 2 (a peptide of adrenomedullin) on Blood Pressure in Normal Sprague-Dawley Rats and Spontaneous Hypertensive (SHR) Rats (see paragraph 0083-0084).  Applicants showed beneficial effects on blood pressure.  Example 4 shows treatment with SEQ ID NO: 2 in mice with doxorubicin heart failure (see paragraphs 0099-101).
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO: 2 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide having greater than 60% sequence identity to any one of SEQ ID Nos: 3-34..  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  
Applicants do not provide examples regarding the structure required of the CLR/RAMP agonist or the peptides of SEQ ID Nos: 3-34 that would have the desired agonist activity sufficient to reduce cardiotoxicity.  Applicants provide no guidance with regards to what amino acids/sequences of SEQ ID Nos: 3-34 are required to retain the desired activities.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose SEQ ID NO: 2 (long acting Adrenomedullin analog).  Applicants further disclose other adrenomedullin peptides (see Table 1).
ii. Partial structure: 
Applicants disclose SEQ ID NO: 2 (long acting Adrenomedullin analog).  Applicants further disclose other adrenomedullin peptides (see Table 1).
	Applicants reduce to practice the following: Examples 1-3 describes the use of SEQ ID NO: 2 (a peptide of adrenomedullin) on Blood Pressure in Normal Sprague-Dawley Rats and Spontaneous Hypertensive (SHR) Rats (see paragraph 0083-0084).  Applicants showed beneficial effects on blood pressure.  Example 4 shows treatment with SEQ ID NO: 2 in mice with doxorubicin heart failure (see paragraphs 0099-101).
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:2 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide having greater than 60% sequence identity to SEQ ID Nos: 3-34.  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  
Applicants do not provide examples regarding the structure required of the CLR/RAMP agonist or the peptides of SEQ ID Nos: 3-34 that would have the desired agonist activity sufficient to reduce cardiotoxicity.  Applicants provide no guidance with regards to what amino acids/sequences of SEQ ID Nos: 3-34 are required to retain the desired activities.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of peptide that would retain the ability to be an agonist of CLR/RAMP and treat cardiotoxicity.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  

Regarding the prior art, Chang (PLoS One, 2019:14(5): pages 1-20, see previously attached handout) teaches that “Based on the finding that an acylated chimeric ADM/ADM2 analog potently stimulates CLR/RAMP1 and 2 signaling, we hypothesized that the binding domain of this analog could have potent inhibitory activity on CLR/RAMP receptors. Consistent with this hypothesis, we showed that acylated truncated ADM/ADM2 analogs of 27–31 residues exhibit potent antagonistic activity toward CLR/RAMP1 and 2. On the other hand, nonacylated analogs have minimal activity” (see abstract).  Chang further teaches that single substitutions had a dramatic effect on the activities of the peptides (see page 7, paragraph in the middle of the page).  Thus, there is substantial variability and unpredictability within the sequence of Adrenomedullin in which peptides would have agonist activity or not and the potency.  
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims and the desired property of being an agonist and treating cardiotoxicity is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptides encompassed by the genus would have the desired functional/therapeutic activities.

v. Method of Making
Modification of adrenomedullin, intermedin and chimeric adrenomedullin/intermedin (Table 1). Peptides were synthesized on an automated peptide synthesizer using standard solid-phase Fmoc peptide chemistry (Fields GB, Noble RL. Solid phase peptide synthesis utilizing 9-fluorenylmethoxycarbonyl amino acids. Int J Pept Protein Res 35: 161-214, 1990). The modified peptides was synthesized by incorporating lysine residue that has been conjugated to an Fmoc-protected [C16]palmitate fatty acid (Lys(PAL)) during the synthesis of peptides. Purity was determined by reversed-phase HPLC and subsequently characterized using electrospray ionisation mass spectrometry
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the 
The Applicant’s specification does not provide sufficient guidance with regards to what structure is required of the compound to have the agonist activity and treating cardiotoxicity. 
Conclusion

In conclusion, only SEQ ID Nos: 2 and 3-34 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.
Response to Applicant’s Arguments
Applicants argue that “ New claims 23-26 have been added, which claims specifically recite a peptide with greater than 60% sequence identity to any of SEQ ID NO: 3-34. Applicants submit that new claims 23-26 meet the requirements for written description. Applicants have provided a sufficient number of sequences and activities to provide a written description of the claimed genus. The peptides have a common function of acting as long-acting agonists through CLR/RAMP receptors. Applicants have provided examples of such long-acting bioactivity in animals with the long-acting analogs disclosed in the specification”.
Applicant’s arguments have been fully considered but not found persuasive.  As stated in the above rejection, the claims are broad with respect to peptides having more than 60% sequence identity to SEQ ID Nos: 3-34.  For example, SEQ ID NO: 3 is a 39mer peptide.  A peptide having greater than 60% identity, i.e. 61% identity, can have up to 15 amino acids different.  The possibilities are vast for peptides having more than 61% sequence identity to any one of SEQ ID Nos: 3-34.  Applicants provide no guidance with regards to what amino acids, sequences are required to retain the functional activity of reducing cardiotoxicity.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the 
	Applicants reduce to practice the following: Examples 1-3 describes the use of SEQ ID NO: 2 (a peptide of adrenomedullin) on Blood Pressure in Normal Sprague-Dawley Rats and Spontaneous Hypertensive (SHR) Rats (see paragraph 0083-0084).  Applicants showed beneficial effects on blood pressure.  Example 4 shows treatment with SEQ ID NO: 2 in mice with doxorubicin heart failure (see paragraphs 0099-101).
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO: 2 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide having greater than 60% sequence identity to any one of SEQ ID Nos: 3-34.  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  
Applicants do not provide examples regarding the structure required of the CLR/RAMP agonist or the peptides of SEQ ID Nos: 3-34 that would have the desired agonist activity sufficient to reduce cardiotoxicity.  Applicants provide no guidance with regards to what amino acids/sequences of SEQ ID Nos: 3-34 are required to retain the desired activities.
Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone. In conclusion, only SEQ ID Nos: 2 and 3-34 satisfies the written description requirements of 35 U.S.C. 112, first paragraph (please see above rejection for further details).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654